Title: To Thomas Jefferson from Henry Dearborn, 31 July 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            Washington July 31st, 1802
          
          I herewith enclose Genl. Sumter and Col Senfs. letters on the subject of the proposed establishment of an Arsenal & Armoury.—it may be adviseable to make the purchase of a suitable quantity of land as soon as may be,—as a considerable quantity of wood will be necessary for the annual consumption of the works & workmen, and the having a command of timber and other materials for building, would be a desirable object, I take the liberty of suggesting the propriety of making a purchase of the tract mentioned by Genl. Sumpter containing from three, to five hundred Acres at six dollars pr. acre;—the difference between Col Senfs & Genl. Sumpters statements relative to the probable price of the land, is not easy for me to account for, but I presume that Sumpter must be considered as possessing the best information on that part of the business;—in the act entitled an Act for the erecting & repairing of Arsenals & Magazines & for other purposes, pass’d on the second of April 1794, it is among other things enacted, that none of the said Arsenals be erected until purchase of the land necessary for their accommodation be made, with the consent of the Legislature of the State in which the same is intended to be erected.—the resolution of the Legislature of the State of South Carolina, on the subject is herewith enclosed,—there can be no doubt as to the authority for making the necessary purchase,—what quantity of land shall be purchased seems to be the only question necessary to decide at present. when the establishment was contemplated at Harpers ferry, a considerable tract of land appears to have been thought necessary and was accordingly purchased.
          with the most respectfull consideration I am Sir Your Huml Sevt.
          
            H. Dearborn
          
        